Citation Nr: 0732384	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  04-30 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for residuals, fracture 
of the right thumb with tendonitis.  



REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1981 to April 
1984 and again from September 1991 to September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Cleveland, Ohio (also known as the Tiger Team), Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for a back disorder and residuals of a 
fracture of the right thumb with tendonitis.  The claim was 
eventually transferred to the Baltimore, Maryland RO in March 
2007.  

The veteran initially indicated that he wanted to provide 
testimony at a Travel Board hearing.  After his case was 
transferred to the Baltimore, Maryland, RO, a clarification 
statement was sent to him in August 2007, to determine if he 
still wanted a hearing.  In September 2007, the veteran 
responded, indicating that he no longer desired a hearing.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has a back disorder related to his active service.  

2.  There is no competent medical evidence that the veteran 
has residuals of a pre-existing right thumb fracture that was 
aggravated by the veteran's active service.  




CONCLUSION OF LAW

Neither a back disorder nor residuals of a fracture of the 
right thumb with tendonitis was incurred in, or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the appellant of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the appellant of the evidence VA will attempt to obtain and 
that which the appellant is responsible for submitting.  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2007).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice 
errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran's claim was initiated in 
March 2000, prior to the implementation of the VCAA.  
However, VCAA letters were issued in January 2001, 
October 2001, ad January 2005 meeting the specific 
requirements of C.F.R. § 3.159(b)(1).  The January 2001 and 
October 2001 letters were issued prior to the initial 
appealed rating decision, and sufficiently meet the 
notification requirement of the VCAA.   

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits to be 
assigned if service connection is awarded.  

The Board notes that the veteran received the notice 
consistent with Dingess in March 2006, May 2007 and 
June 2007.   No additional evidence was presented, and the 
Board has proceeded to adjudicate the claims.  In this 
regard, the Board concludes that since the preponderance of 
the evidence is not in favor of his claims on appeal, any 
question as to the appropriate disability rating and 
effective date to be assigned is moot.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claims.  The record 
includes the initial claims, and VA inpatient and outpatient 
treatment records.  There are no known additional records to 
obtain.  A hearing was offered, and the veteran submitted a 
statement in September 2007, that he no longer wanted a 
hearing.  As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claims.


II Service Connection

The veteran asserted that service connection is warranted for 
a back disorder and residuals of a right thumb fracture with 
tendonitis.  The veteran claims that he had both disorders 
during his second period of active duty and that he has been 
treated since that time.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  In 
determining whether there is clear and unmistakable evidence 
to rebut the presumption of soundness, all evidence of record 
must be considered, including post service medical opinions.  
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. 
West, 13 Vet. App. 453 (2000).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2006). Temporary or intermittent flare- 
ups during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).   

After a thorough review of the entire record, service 
connection is not warranted for a back condition or residuals 
of a right thumb fracture with tendonitis.  

At the outset, it is important to note that the veteran 
claimed the onset of both disorders during his second period 
of service in the Navy.  The veteran served at that time from 
April 1991 to April 1994.  After an exhaustive search for 
those records, the custodian of those records, in 
August 2006, informed VA that the records could not be 
located.  The veteran was provided with additional time to 
furnish medical and lay evidence that he might have in his 
possession to support his claim that a back condition 
occurred in service and his claim of residuals of a right 
thumb fracture with tendonitis, that was aggravated by that 
period of service (April 1991 to April 1994).  Unfortunately, 
the veteran did not submit any other evidence, medical or 
lay.  

The veteran's first period of service showed no findings, 
treatment, or diagnosis, of a back condition.  The service 
medical records at that time did show that the veteran 
fractured his right thumb at the age of 14 and a full 
recovery was accomplished.  

Since that time, there was no treatment related to the 
veteran's claimed back condition or claimed residuals of a 
fracture of the right thumb with tendonitis.  In 
January 2000, VA indicated that past medical history showed 
chronic pain of the right thumb.  In May 2000, VA provided a 
provisional diagnoses of right hand tendonitis and chronic 
back pain.  No evaluation of either disorder was performed on 
examination.  In February 2001, while hospitalized by VA for 
another disability, his back showed no focal tenderness to 
palpation.  However, he reported occasional recurrent low 
back pain for many years.  

The veteran's claims folder is replete with medical evidence.  
However, that medical evidence is primarily with regard to 
the veteran's service connected psychiatric disability.  
Although the veteran's second period of service medical 
records were never located, no post service medical records 
showed treatment for a low back disorder or residuals of a 
fracture of the right thumb with tendonitis.  The only 
association of these two claimed disorders to active service 
is the veteran's assertion of such.  The veteran's contention 
regarding the etiology of his disability is not probative, 
since as a layperson, he is not competent to provide medical 
opinions that otherwise require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).    

With no evidence in service showing a chronic low back 
disability, no evidence in service showing aggravation of 
preexisting residuals of a fracture of a right thumb with 
tendonitis, and no medical evidence of record linking a back 
disorder and aggravation of residuals of a right thumb 
fracture with tendonitis to his period of 





	(CONTINUED ON NEXT PAGE)




active service, service connection for a back disorder and 
residuals of a right thumb fracture with tendonitis is not 
shown.  


ORDER

Service connection for a low back disorder is denied.  

Service connection for residuals, fracture of the right thumb 
with tendonitis is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


